DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 17 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of US Patent Application 11,069,112 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claim 19 of the current application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US Patent Application 11,069,112 B2. Although the claim at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 20 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of US Patent Application 11,069,112 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/380977 ad corresponding claims of U.S. Patent 11,069,112 B2. Also note method and system claims are obvious variations.
Current Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
Patent application
1
2
3
2
3
4
5
6
7
9
10
11
12
13
14
15
16


Current Application
19
Patent application
17


Current Application
20
Patent application
25


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/380977 and independent claim 1 of U.S. Patent Application 11,069,112 B2.
Claims

Current Application 
Claims
Patent Application 
1
A method for creating an animation sequence during gameplay, the method comprising: 
1
A method for creating an animation sequence during gameplay, the method comprising: 

receiving gameplay data that includes a plurality of frames that illustrate a figure within a game environment, the figure corresponding to a design template of a skeleton having a plurality of segments; 

receiving gameplay data that includes a plurality of frames that illustrate a figure within a game environment, the figure based on a design template that includes a skeleton having segments; 



identifying a spine segment of the skeleton; 



generating a hip segment, a shoulder segment, and a head segment for the skeleton at respective positions relative to the spine segment; 



identifying one or more limb segments associated with at least one of the shoulder segment or the hip segment; 



identifying a facial feature segment associated with the head segment, the facial feature segment including one or more facial features; 

determining respective endpoints for one or more of the segments of the skeleton based on pixels associated with each of the segment; 

determining respective endpoints for one or more segments of the skeleton based on pixels associated with each segment; 


converting at least one of the segments into one or more splines having fixed knot counts that define a shape and bound between the respective endpoints; 

converting the one or more segments into one or more splines having fixed knot counts that define a shape and bound between the respective endpoints; 

determining one or more changes between the frames for at least one of the splines, wherein the determined changes correspond to one or more parameters of the figure within the game environment; 

determining one or more changes between the frames for at least one spline, the one or more changes are associated with at least one position of a direction point and a rotation point for the one or more facial features, the rotation point associated with an axis about which the one or more facial features are rotated; 



modifying a focus direction and the axis for the one or more facial features by changing the position of the direction point and the rotation point; 

and animating movement of the figure within the game environment, wherein the movement is animated over a sequence of frames based on the determined changes for the at least one spline in the game environment.

and animating movement of at least the one or more facial features of the figure within the game environment, wherein movement is animated over a sequence of frames based on the one or more changes for the at least one spline in the game environment and the modified focus direction for the one or more facial features during gameplay.




19
A system for creating an animation sequence during gameplay, the system comprising: 
17
A system for creating an animation sequence during gameplay, the system comprising: 

a network interface to communicate in a communication network; a processor coupled to the network interface; 

a network interface to communicate in a communication network; a processor coupled to the network interface; 

and a memory configured to store instructions executable by the processor, the instructions, when executed, are operable to: 

and a memory configured to store instructions executable by the processor, the instructions, when executed, are operable to: 

receive gameplay data that includes a plurality of frames that illustrate a figure within a game environment, the figure corresponding to a design template of a skeleton having a plurality of segments; 

receive gameplay data that includes a plurality of frames that illustrate a figure within a game environment, the figure based on a design template that includes a skeleton having segments; 



identify a spine segment of the skeleton; 



generate a hip segment, a shoulder segment, and a head segment for the skeleton at respective positions relative to the spine segment; 



identify one or more limb segments associated with at least one of the shoulder segment or the hip segment; 



identify a facial feature segment associated with the head segment, the facial feature segment including one or more facial features; 

determine respective endpoints for one or more of the segments of the skeleton based on pixels associated with each of the segment; 

determine respective endpoints for one or more segments of the skeleton based on pixels associated with each segment; 

convert at least one of the segments into one or more splines having fixed knot counts that define a shape and bound between the respective endpoints;

convert the one or more segments into one or more splines having fixed knot counts that define a shape and bound between the respective endpoints; 

determine one or more changes between the frames for at least one of the splines, wherein the determined changes correspond to one or more parameters of the figure within the game environment; 

determine one or more changes between frames for at least one spline, the one or more changes are associated with at least one position of a direction point and a rotation point for the one or more facial features, the rotation point associated with an axis about which the one or more facial features are rotated;



modifying a focus direction and the axis for the one or more facial features by changing the position of the direction point and the rotation point;

and animate movement of the figure within the game environment, wherein the movement is animated over a sequence of frames based on the determined changes for the at least one spline in the game environment.

and animate movement of at least the one or more facial features of the figure within the game environment, wherein the movement is animated over a sequence of frames based on the one or more changes of the at least one spline in the game environment and the modified focus direction for the one or more facial features during gameplay.




20
A non-transitory computer-readable storage medium having embodied thereon a program, the program being executable by a processor to perform a method for creating an animation sequence during gameplay, the method comprising:
25

25. A tangible, non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor, are operable to: 

receiving gameplay data that includes a plurality of frames that illustrate a figure within a game environment, the figure corresponding to a design template of a skeleton having a plurality of segments; 

receive gameplay data that includes a plurality of frames that illustrate a figure within a game environment, the figure based on a design template that includes a skeleton having segments; 



identify a spine segment of the skeleton; 



generate a hip segment, a shoulder segment, and a head segment for the skeleton at respective positions relative to the spine segment; 



identify one or more limb segments associated with at least one of the shoulder segment or the hip segment; 



identify a facial feature segment associated with the head segment, the facial feature segment includes one or more facial features; 

determining respective endpoints for one or more of the segments of the skeleton based on pixels associated with each of the segment;

determine respective endpoints for one or more segments of the skeleton based on pixels associated with each segment; 

converting at least one of the segments into one or more splines having fixed knot counts that define a shape and bound between the respective endpoints;

convert the one or more segments into one or more splines having fixed knot counts that define a shape and bound between the respective endpoints; 

determining one or more changes between the frames for at least one of the splines, wherein the determined changes correspond to one or more parameters of the figure within the game environment; 

determine one or more changes between frames for at least one spline, the one or more changes are associated with at least one position of a direction point and a rotation point for the one or more facial features, the rotation point associated with an axis about which the one or more facial features are rotated; 



modifying a focus direction and the axis for the one or more facial features by changing the position of the direction point and the rotation point; and 

and animating movement of the figure within the game environment, wherein the movement is animated over a sequence of frames based on the determined changes for the at least one spline in the game environment.

animate movement of at least the one or more facial features of the figure within the game environment, wherein the movement is animated over a sequence of frames based on the one or more changes of the at least one spline in the game environment and the modified focus direction for the one or more facial features during gameplay.




Claim Objections

Regarding claim 1, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of Hare et al. (Publication: 2016/0284123 A1) in view of Sundaresan et al. (Publication:  US 2009/0232353 A1), Huang et al. (Publication: 2013/0071031 A1), and Siddique et al. (Publication: 2010/0030578 A1). 

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.
Regarding claims 2 – 17 depends on claim 1 with no art was found that could be applied to the claim 1 as recited. 

Regarding claim 19, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of Hare et al. (Publication: 2016/0284123 A1) in view of Sundaresan et al. (Publication:  US 2009/0232353 A1), Huang et al. (Publication: 2013/0071031 A1), and Siddique et al. (Publication: 2010/0030578 A1). 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.
  
Regarding claim 20, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of Hare et al. (Publication: 2016/0284123 A1) in view of Sundaresan et al. (Publication:  US 2009/0232353 A1), Huang et al. (Publication: 2013/0071031 A1), and Siddique et al. (Publication: 2010/0030578 A1). 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616